DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first lower rear pivot passing through a lower portion of the stabilization rod mounting member, the frame and the first end of the lower front arm rod.” It cannot be ascertained from the drawings where the first lower rear picot passes through the lower front arm rod. From what Examiner can ascertain, each rod is mounted separately not by a common pivot. It must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The language of the claim reads that “the distance between a middle portion of the first sub arm and a middle portion of the second sub arm is greater than at least one of” meaning that both of the limitations that follow are not required. However, the specification and drawings only show and describe an embodiment where the “distance … is greater than” both of the limitations that followed. They fail to describe or show a case where only one of the measurements occurs. The Examiner suggests clarifying the language of the claim. Claim 15 contains similar issues as claim 14 in that the specification and drawings fail to show an embodiment where there is a reinforcing plate in only one of the locations listed in claim 15. The drawings and specification only show where the reinforcing plate is at both ends of the sub arms. The Examiner suggests clarifying the language of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the coupling pipe" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 are rejected for their dependence from rejected claim 13.
Claim 17 is rejected due to lack of clarity of the relation of the claimed features. Examiner believes that the “lower front arm rod” in lines 7-8 should be the “lower rear arm rod.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,347,490 to Kobayashi et al. (hereinafter Kobayashi).

    PNG
    media_image1.png
    594
    641
    media_image1.png
    Greyscale

Modified Figure 8

Regarding claim 1, Kobayashi discloses an all-terrain vehicle (10), comprising: a frame (11, 12, 13, 14); a transmission (23) mounted on the frame; an axle support (not shown behind 215); a driving shaft (see Modified Figure 8 above) coupled between the transmission and the axle support; and a rear suspension assembly (see Figure 8) comprising a left rear suspension subassembly and a right rear suspension subassembly symmetrically arranged at left and right sides of the frame (see Figures 3 and 8), each of the left rear suspension subassembly and the right rear suspension subassembly comprising an upper control arm (224, 211 and 212) and a lower control arm (208), the upper control arm (224, 211 and 212) having a first end pivotally coupled to the frame (see end attached to 204 in Figure 8) and a second end pivotally coupled to the axle support (see Figure 8; col. 9, lines 35-40), the lower control arm (208) having a first end pivotally coupled to the frame (secured to lower end of 203 and 204) and a second end pivotally coupled to the axle support (see col. 9, lines 35-40), a junction of the first end of the upper control arm and the frame being located behind the driving shaft (part of the junction is located behind, see Figure 8 where shaft goes under 211 and between frame members 203 and 204), the first end of the upper control arm being pivotally coupled to the frame by a single first upper pivot (211 connected to 203 and 204 by a single pivot; see Figures 8 and 9).
Regarding claim 13, Kobayashi discloses the upper control arm (224) comprises a first sub arm (see two arms in Figure 8 on 211), a second sub arm (see two arms in Figure 8 on 211) and a cross arm (attaching to 212), the cross arm is pivotally coupled to the axle support (connected to axle support by 212; see Figure 8); and a first end of the first sub arm and a first end of the second sub arm are coupled to a side wall of the coupling pipe (see pipe at 211 in Figure 9 and arms attached in Figure 8), a second end of the first sub arm is coupled to a first end of the cross arm (see Figure 8 at 212), a second end of the second sub arm is coupled to a second end of the cross arm (see Figure 8 at 212), and the first sub arm, the second sub arm, the cross arm and the coupling pipe cooperatively enclose a closed cavity (see the closed space created by 211 in Figure 8).
Regarding claim 14, Kobayashi discloses a distance between a middle portion of the first sub arm and a middle portion of the second sub arm (middle of 211 between the frame and the wheel axle 215) is greater than a distance between the second end of the first sub arm and the second end of the second sub arm (distance between arms where it connects at 212; see Figure 8).
Regarding claim 15, Kobayashi discloses the upper control arm (224) further comprises a reinforcing plate (see top of 211 where it meets 212) is arranged between the second end of the first sub arm and the second end of the second sub arm (see Figure 8).
Regarding claim 16, Kobayashi discloses an all-terrain vehicle (10), comprising: a frame (11, 12, 13, 14); a stabilization rod mounting member (204) mounted to a rear portion of the frame; a transmission (23) mounted on the frame; an axle support (not shown behind 215); a driving shaft (see above Modified Figure 8) coupled between the transmission and the axle support; and a rear suspension assembly (shown in Figure 8) comprising a left rear suspension subassembly and a right rear suspension subassembly symmetrically arranged at left and right sides of the frame (see Figure 3 for overview, and Figure 8 for embodiment of rear suspension), each of the left rear suspension subassembly and the right rear suspension subassembly comprising an upper control arm (224), a lower control arm (208) and a first upper pivot (see near 211), the upper control arm (224) having a first end pivotally coupled to the frame and a second end pivotally coupled to the axle support (see Figure 8; see col. 9, lines 35-40), the lower control arm (208) having a first end pivotally coupled to the frame and a second end pivotally coupled to the axle support (see Figure 8; see col. 9, lines 35-40), a junction of the first end of the upper control arm and the frame being located behind the driving shaft (part of the connection between 203 and 204 at 211 located behind the shaft, as the shaft goes between 203 and 204; see Figure 8), wherein the first upper pivot (bolt through 211) passes through an upper portion of the stabilization rod mounting member (204), the frame (203, 204) and the first end of the upper control arm (near 211), to couple the upper portion of the stabilization rod mounting member to the frame and pivotally couple the first end of the upper control arm to the frame (see rear end of Figure 8 near stabilization rod 258).
Regarding claim 17, Kobayashi discloses the lower control arm (208) comprises a lower front arm rod and a lower rear arm rod (see col. 9, lines 26-40); the lower front arm rod has a first end pivotally coupled to the frame and a second end pivotally coupled to the axle support (see col. 9, lines 35-40); the lower rear arm rod has a first end pivotally coupled to the frame and a second end pivotally coupled to the axle support (see col. 9, lines 35-40); and the rear suspension assembly further comprises a first lower rear pivot (204B) passing through a lower portion of the stabilization rod mounting member (204), the frame and the first end of the lower rear arm rod (208), to couple the lower portion of the stabilization rod mounting member to the frame and pivotally couple the first end of the lower rear arm rod to the frame (see Figures 8 and 9).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,207,554 to Schroeder at al. (hereinafter Schroeder).
Regarding claim 1, Schroeder discloses an all-terrain vehicle (10), comprising: a frame (32); a transmission (see col. 9, 8-24; shown but not labeled in Figure 16) mounted on the frame (32); an axle support (162); a driving shaft (see unlabeled shaft in Figure 2) coupled between the transmission and the axle support (see Figure 2); and a rear suspension assembly comprising a left rear suspension subassembly and a right rear suspension subassembly symmetrically arranged at left and right sides of the frame (see Figures 1 and 2); each of the left rear suspension subassembly and the right rear suspension subassembly comprising an upper control arm (158) and a lower control arm (172), the upper control arm having a first end pivotally coupled to the frame (see right side of Figure 2 where 158 attaches to frame) and a second end pivotally coupled to the axle support (connects at top of 162; see Figure 2), the lower control arm (172) having a first end pivotally coupled to the frame (at 182) and a second end pivotally coupled to the axle support (172 connects to 162; see Figure 10), a junction of the first end of the upper control arm and the frame being located behind the driving shaft (see Figure 2; and 158 in Figures 19 and 20), the first end of the upper control arm being pivotally coupled to the frame by a single first upper pivot (attached by a single pivot shown in Figure 19).
Regarding claim 2, Schroeder discloses the first upper pivot (end of 158 attached to frame) has a front end located behind the driving shaft and a rear end located behind the transmission (see Figure 20 where both ends are behind the shaft and transmission).
Regarding claim 3, Schroeder discloses the first upper pivot (end of 158) has an axis parallel to a longitudinal central symmetry plane of the all-terrain vehicle (see Figure 19 where pivot is parallel to the central axis).
Regarding claim 4, Schroeder discloses wherein the first end of the upper control arm has a coupling pipe (158 coupled to frame in same manner as attached to knuckle down in Figure 23), the first upper pivot is pivotally fitted in the coupling pipe (112), the front end of the first upper pivot (114) extends out from the coupling pipe and is coupled to the frame, and the rear end of the first upper pivot extends out from the coupling pipe and is coupled to the frame (see Figure 19 where 158 is coupled to pivot on frame from both sides).
Regarding claim 5, Schroeder discloses a rear portion of the frame is coupled with a rear vertical beam (see vertical beam at right of frame in Figure 19), and the first end of the upper control arm is coupled to the rear vertical beam by the first upper pivot (see right side of Figure 19 where 158 connects to frame).
Regarding claim 6, Schroder discloses the rear vertical beam comprises a front side flange and a rear side flange (see flanges on vertical beam shown in Figure 19 where 158 attaches to frame), and the front end of the first upper pivot passes through the front side flange and the rear side flange and is fitted with a fastening nut (see Figure 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of US Patent 9,944,177 to Fischer et al. (hereinafter Fischer).
Kobayashi is discusses above, and further discloses the lower control arm (208) comprises a lower front arm rod (208; see col. 9, lines 26-35), a lower rear arm rod (208; see col. 9, lines 26-35); the lower front arm rod has a first end (203B) coupled to the frame by a first lower front pivot (see Figure 9) and a second end coupled to the axle support by a second lower front pivot (see Figure 8; col. 9, lines 26-35); the lower rear arm rod has a first end coupled to the frame by a first lower rear pivot (204B) and a second end coupled to the axle support by a second lower rear pivot(see Figure 8; col. 9, lines 26-35); and the first lower front pivot is coaxial (see Figure 9 axis going through 203B and 204B) with the first lower rear pivot and parallel to a longitudinal central symmetry plane of the all-terrain vehicle (parallel is lateral direction, see Figure 10). However, Kobayashi fails to disclose at least one coupling cross beam coupled between the lower front arm rod and the lower rear arm rod.
Fischer discloses having a suspension (50 and 76) configuration for an all-terrain vehicle (2) where the rear suspension (76) has an upper arm (78) with a single pivot (84) attachment to the frame (10) and a lower arm (80) that includes two attachment points (100) to the frame. Fischer discloses the lower suspension arm includes a lower front arm rod (80a) and a lower rear arm rod (80b) having at least one coupling cross beam (108) coupled to the lower front arm rod and the lower rear arm rod (see Figure 14).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to have used a cross beam as discloses in Fischer between the front and rear lower arm rods of Kobayashi in order to provide stabilization between the two arms and provide better suspension characteristics. The results would have been predictable to one of ordinary skill in the art, as the suspension structures are substantially similar in design and application.
Regarding claim 8, Kobayashi discloses a distance between the first end of the lower front arm rod (203B) and the first end of the lower rear arm rod (204B) is greater than a distance between the second end of the lower front arm rod and the second end of the lower rear arm rod (see Figure 3 similar to arm 124, and Figure 8 where the ends meet 215).
Regarding claim 9, Kobayashi is discussed above but fails to disclose the first end of the upper control arm is pivotally coupled to the frame by the first upper pivot, the first upper pivot is parallel to the longitudinal central symmetry plane of the all-terrain vehicle, a distance between the first upper pivot and the longitudinal central symmetry plane of the all-terrain vehicle is A, a distance between the first lower front pivot or the first lower rear pivot and the longitudinal central symmetry plane of the all-terrain vehicle is B, and A is greater than B.
However, Fischer discloses a substantially similar suspension design (see Figure 13), but where the frame of the vehicle is slightly different shaped, resulting in the requirement the distances of the arm connections to be at different locations from the central symmetry plane (see Figures 8 and 9). Fischer discloses the first end of the upper control arm (84)is pivotally coupled to the frame by the first upper pivot, the first upper pivot is parallel to the longitudinal central symmetry plane of the all-terrain vehicle, a distance between the first upper pivot and the longitudinal central symmetry plane of the all-terrain vehicle is A (see Figure 8), a distance between the first lower front pivot (80a) or the first lower rear pivot (80b) and the longitudinal central symmetry plane of the all-terrain vehicle is B (see Figure 8), and A is greater than B (see Figure 8 where the lower attachments are closer to the center, therefore making the distance to the upper attachments greater).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the distances between the central symmetry plane and the connections be as those suggested in Fischer on the suspension design of Kobayashi in order to allow for other variations of the frame structure, but maintaining the suspension design. The results would have been predictable.
	Regarding claim 10, Kobayashi and Fischer are discussed above, and Fischer shows that there is an angle formed by the plane created between the first upper pivot and the first lower front pivot or the first lower rear pivot and the longitudinal central symmetry plane. However, neither discloses the ran being greater than or equal to 2.5 degrees and less than or equal to 10 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claims 11 and 12, Kobayashi discloses the second end of the upper control arm (224) is pivotally coupled to the axle support by a second upper pivot (see col. 9, lines 26-35), the second upper pivot is parallel to the longitudinal central symmetry plane of the all-terrain vehicle, a distance between the second upper pivot and the longitudinal central symmetry plane of the all-terrain vehicle is C (see Figures 3 and 8), a distance between the second lower front pivot (208 attachment at 215) or the second lower rear pivot and the longitudinal central symmetry plane of the all-terrain vehicle is D, and C equal to D (see Figure 8 where wheel 215 is vertical and the attachments are located the same distance from the center of the vehicle), and therefore the angle between the central symmetry plane and the second ends plane is 0.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Chinese Patent Publication CN 211543691 to Beijing (references made to the Figures and to the computer-generated English translation).
	Regarding claim 18, Kobayashi is discussed above and further discloses having a stabilization assembly comprising a stabilization rod (258), the stabilization rod comprising a cross rod and a first longitudinal rod and a second longitudinal rod (see ends bend forward in Figure 8) located at two sides of the cross rod and coupled to the cross rod, the cross rod being mounted on the stabilization rod mounting member (258 mounted on 204), the first longitudinal rod being located between the upper control arm and the lower control arm of the left rear suspension subassembly, the second longitudinal rod being located between the upper control arm and the lower control arm of the right rear suspension subassembly (see Figure 8). However, Kobayashi does not disclose the details of how the free ends of the stabilization rod is attached to the suspension system.
	Beijing discloses having a suspension for an all-terrain vehicle having a similar configuration to that of Kobayashi. Beijing discloses having a stabilization bar (430) having a cross rod (see Figure 13), and a left and right longitudinal rod (see ends of 430) located between the upper and lower control arms (see Figure 5 where 430 is below upper control arm and above lower control arm) where the free ends are hinged to the lower control arms (430 hinged at 440 to 383; see Figure 13).	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the free end of the stabilization bar of Kobayashi hinged to the lower suspension arms as shown in Beijing in order to increase driving stability (see page 12, paragraph 5). The combination would have yielded predictable results. 
	Regarding claim 19, Kobayashi discloses  the stabilization rod mounting member defines a mounting groove (see mounting on back of 204 including groove/hole for stabilization rod), and the cross rod is fitted in the mounting groove (see right side at 258 of Figure 8).
	Regarding claim 20, Kobayashi discloses the stabilization assembly further comprises a fixed seat (seat around 258; see mounting in Figure 8) coupled to the stabilization rod mounting member, the fixed seat and the mounting groove enclose a limit cavity, and the cross rod is fitted in the limit cavity (see Figure 8 were rod where there is a seat fitting in the hole which the rod 258 goes through).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 are all related to all-terrain vehicle suspensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616